Citation Nr: 0947139	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  08-32 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increase in the 50 percent evaluation 
currently assigned for post traumatic stress disorder (PTSD).  

2.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for diabetes mellitus.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from March 1964 to June 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 decision by the RO 
which denied increased ratings for the Veteran's PTSD and 
diabetes mellitus, and entitlement to TDIU.  

In a letter received in October 2009, the Veteran indicated 
that he checked the wrong box on his substantive and appeal 
and wanted to be scheduled for a hearing at the RO.  As the 
Veteran's request for a hearing was received more than 90 
days after certification of the appeal to the Board, his 
application is referred to the RO for appropriate action 
consistent with 38 C.F.R. § 20.1304(b).  

The issues of an increased rating for PTSD and TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDING OF FACT

The Veteran's noninsulin dependent diabetes is manifested 
primarily by a restricted diet; there are no episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization or twice a month visits to a diabetic care 
provider, or any additional complications or disability 
associated with diabetes.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for diabetes mellitus are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.119, Part 4, including Diagnostic Code 
7913 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in May 2007, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was 
notified of his responsibility to submit evidence which 
showed that his service-connected disability had worsened, of 
what evidence was necessary to establish a higher evaluation, 
and why the current evidence was insufficient to award the 
benefits sought.  

The Veteran's service treatment records and all VA medical 
records have been obtained and associated with the claims 
file.  The Veteran was also examined by VA during the 
pendency of this appeal.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Here, the Board finds that the VA examination obtained in 
this case was adequate and was predicated on a review of the 
claims folder and medical records contained therein; contain 
a description of the history of the Veteran's diabetes; 
documented and considered the Veteran's complaints and 
symptoms; and fully address the relevant rating criteria.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  Based on a review of the claims file, the Board finds 
that there is no indication in the record that any additional 
evidence relevant to the issue to be decided herein is 
available and not part of the claims file.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  

Based on his contentions as well as the communications 
provided to him by VA, it is reasonable to expect that the 
Veteran understands what is needed to prevail.  See Simmons 
v. Nicholson, 487 F. 3d 892 (2007); see also Sanders v. 
Nicholson, 487 F. 3d 881 (2007).  Accordingly, the Board 
finds that the Veteran is not prejudiced by moving forward 
with a decision on the merits at this time, and that VA has 
complied with the procedural requirements of 38 U.S.C.A. 
§§ 5104, 7105(d), and 38 C.F.R. § 3.103(b), as well as the 
holdings in Dingess/Hartman, 19 Vet. App. 473 (2006).  

Merits of the Claim

In this instant case, the Veteran has not made any 
allegations concerning his diabetes mellitus.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2009).  

The Veteran is currently assigned a 20 percent evaluation for 
diabetes mellitus under Diagnostic Code (DC) 7913, which 
provides for a 100 percent evaluation when diabetes mellitus 
requires more than one daily injection of insulin, restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  A 60 percent evaluation 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 40 percent evaluation is assigned for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities.  A 20 percent rating is assigned with insulin 
and restricted diet, or; oral hypoglycemic agent and 
restricted diet, and a 10 percent evaluation when diabetes is 
manageable by restricted diet only.  38 C.F.R. § 4.119 
(2009).  

Complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under DC 7913.  38 C.F.R. § 4.119, Note (1) (2009).  In this 
regard, it should be noted that the Veteran does not claim 
nor does the evidence show any signs, symptoms or additional 
disability associated with diabetes mellitus.  

The Board has reviewed all the evidence of record, including 
the numerous VA outpatient notes from 2006 and the June 2007 
VA examination report, and finds that the current evaluation 
of 20 percent under DC 7913 accurately reflects the extent of 
the Veteran's disability, and that a higher rating is not 
warranted.  

In order to be entitled to the next higher evaluation of 40 
percent, the evidence must show that the Veteran's diabetes 
requires insulin, restricted diet, and a regulation of 
activity.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-
364 (2007).  In this case, however, the Veteran's diabetes 
does not require insulin.  Additionally, the evidence does 
not show any history of hospitalizations for ketoacidosis or 
episodes of hypoglycemic reactions.  The Veteran does not 
claim nor does the evidence of record show any signs or 
symptoms of neuropathy, retinopathy, peripheral vascular 
disease, cardiovascular disease, or any additional disability 
associated with diabetes mellitus.  See June 2006 VA 
examination report.  As the Veteran is not shown to be 
insulin dependent, or that he has any additional disability 
associated with diabetes mellitus, there is no basis for the 
assignment of a higher evaluation.  

In light of the discussion above, the Board finds that the 20 
percent evaluation assigned for the Veteran's diabetes 
mellitus accurately depicts the severity of the condition for 
the entirety of the rating period on appeal, and there is no 
basis for higher staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Finally, the United States Court of Appeals for Veterans 
Claims (Court) has acknowledged that the Board cannot assign 
an extraschedular rating in the first instance, but found 
that the Board must specifically adjudicate whether to refer 
a case for such an evaluation when the issue is either raised 
by the claimant or is reasonably raised by the evidence of 
record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  
Accordingly, the Board has considered whether the case should 
be referred to the Director of the VA Compensation and 
Pension Service for extraschedular consideration under 38 
C.F.R. § 3.321(b)(1) (2009).  

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology, and is found inadequate, 
the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.  

The manifestations of the Veteran's diabetes are consistent 
with the schedular criteria, and there is no objective 
evidence that the manifestations of his disability are 
unusual or exceptional.  In sum, there is no indication that 
the average industrial impairment from the Veteran's diabetes 
mellitus would be in excess of that contemplated by 20 
percent evaluation currently assigned.  Therefore, referral 
of this case for extraschedular consideration is not in 
order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

An evaluation in excess of 20 percent for diabetes mellitus 
is denied.  

REMAND

In his substantive appeal, received in October 2008, the 
Veteran asserted that his PTSD had worsened significantly 
since he was last examined by VA in June 2007, and that he 
was currently in a VA residential program in Miami.  As such, 
VA is required to afford him a contemporaneous VA examination 
to assess the current nature, extent and severity of his 
PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 
(2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see 
also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  
Thus, the Board has no discretion and must remand this claim.  

Further, VA may not reject a TDIU claim without producing 
evidence, as distinguished from mere conjecture, that the 
Veteran can perform work that would produce sufficient income 
to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 
294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 
(1994).  In Friscia, supra, the United States Court of 
Appeals for Veterans Claims stated that VA has a duty to 
obtain an examination and an opinion on what effect the 
service-connected disability had on his ability to work.  
Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. 
§§ 3.103(a), 3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. at 
538.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
Veteran for his PTSD since 2008.  Based 
on his response, the AMC should attempt 
to obtain copies of all such records from 
the identified sources and associate them 
with the claims folder.  Of particular 
interest are all VA Residential treatment 
records from Miami VAMC from September to 
December 2008.  If any records identified 
by the Veteran cannot be obtained, he 
should be so informed and it should be 
documented in the claims folder.  

2.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
extent and severity of his PTSD.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated tests should be performed.  The 
examiner should report all pertinent 
findings and estimate the Veteran's 
Global Assessment of Functional (GAF) 
Scale score.  The examiner must also 
opine as to whether, without regard to 
the Veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that his 
service-connected disabilities, and in 
particular, his PTSD, either alone or in 
the aggregate, render him unable to 
secure or follow a substantially gainful 
occupation.  All findings and conclusions 
should set forth a complete rationale for 
all findings and conclusions in a legible 
report.

3.  Then, the AMC should readjudicate the 
merits of the claim.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


